Bullard, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment dissolving his attachment. He sues for an indemnity, alleging that he is the endorser of the defendant on his promissory note, negotiated to the bank in Clinton, but not yet due; and that the . maker is about permanently to remove from the state, and to take away his property.
We concur with our learned brother of the District Court, that this is not a proper case for attachment. The affidavit is insufficient, in our opinion. It does not show an existing *65debt due to him by the defendant, nor an absolute liability yet incurred as surety.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.